Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of October 12, 2010, by and among SL Green Operating Partnership, L.P., a
Delaware limited partnership (the “Issuer”), Reckson Operating Partnership,
L.P., a Delaware limited partnership (the “Guarantor”), SL Green Realty Corp., a
Maryland corporation (the “Company”), and Citigroup Global Markets Inc. (the
“Initial Purchaser”) pursuant to that certain Purchase Agreement, dated
October 6, 2010 (the “Purchase Agreement”), among the Issuer, the Company and
the Initial Purchaser.

 

Pursuant to the Purchase Agreement, the Initial Purchaser has agreed to purchase
from the Issuer $345,000,000 in aggregate principal amount of the Issuer’s 3.00%
Exchangeable Senior Notes due 2017, which are unconditionally guaranteed by the
Guarantor (the “Notes”).  The Notes will be exchangeable, subject to certain
conditions set forth in that certain Indenture, dated as of October 12, 2010,
among the Company, the Issuer, the Guarantor and the Trustee (the “Indenture”),
for Common Stock (as defined below).

 

In order to induce the Initial Purchaser to enter into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement.  The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.  The terms “herein,” “hereof,” “hereto,”
“hereinafter” and similar terms, as used in this Agreement, shall in each case
refer to this Agreement as a whole and not to any particular section, paragraph,
sentence or other subdivision of this Agreement.

 

The Company, the Issuer and the Guarantor agree with the Initial Purchaser
(i) for its benefit as Initial Purchaser and (ii) for the benefit of the
beneficial owners (including the Initial Purchaser) from time to time of the
Notes and the Covered Securities (as defined herein) (each of the foregoing a
“Holder” and, together, the “Holders”), as follows:

 

1.             Definitions.  Capitalized terms used herein without definition
shall have the respective meanings set forth in the Purchase Agreement.  As used
in this Agreement, the following terms shall have the following meanings:

 

(a)           “Additional Interest” has the meaning set forth in
Section 2(e) hereof.

 

(b)           “Additional Interest Accrual Period” has the meaning set forth in
Section 2(e) hereof.

 

(c)           “Additional Interest Amount” has the meaning set forth in
Section 2(e) hereof.

 

(d)           “Additional Interest Payment Date” means each April 15 and
October 15 of each year.

 

(e)           “Affiliate” means, with respect to any specified person, an
“affiliate,” as defined in Rule 144, of such person.

 

1

--------------------------------------------------------------------------------


 

(f)            “Amendment Effectiveness Deadline Date” has the meaning set forth
in Section 2(d) hereof.

 

(g)           “Applicable Exchange Rate” has the meaning ascribed to it in the
Indenture.

 

(h)           “Applicable Observation Period” has the meaning set forth in the
Indenture.

 

(i)            “Automatic Shelf Registration Statement” has the meaning ascribed
to it in Rule 405.

 

(j)            “Business Day” means each day on which the New York Stock
Exchange is open for trading.

 

(k)           “Claim” has the meaning set forth in Section 8(o) hereof.

 

(l)            “Common Stock” means the shares of common stock, $0.01 par value
per share, of the Company and any other shares of capital stock as may
constitute “Common Stock” for purposes of the Indenture, deliverable upon
exchange of the Notes.

 

(m)          “Company Indemnified Party” has the meaning set forth in
Section 6(b) hereof.

 

(n)           “Controlling Person” has the meaning set forth in
Section 6(a) hereof.

 

(o)           “Covered Security” has the meaning set forth in Section 1(tt)
hereof.

 

(p)           “Effectiveness Deadline Date” has the meaning set forth in
Section 2(a) hereof.

 

(q)           “Effectiveness Period” means a period that begins as of the date
the Initial Shelf Registration Statement becomes effective under the Securities
Act, or in the case that a prospectus supplement to a prospectus contained in an
existing Automatic Shelf Registration Statement is filed pursuant to
Section 2(a) hereof, the date such prospectus supplement is filed pursuant to
Rule 424 under the Securities Act, and terminates (subject to extension pursuant
to Section 3(k) hereof) when there are no Registrable Securities outstanding.

 

(r)            “Event” has the meaning set forth in Section 2(e) hereof.

 

(s)           “Event Date” has the meaning set forth in Section 2(e) hereof.

 

(t)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

(u)           “Exchange Price” has the meaning ascribed to it in the Indenture.

 

(v)           “Filing Deadline Date” has the meaning set forth in
Section 2(a) hereof.

 

2

--------------------------------------------------------------------------------


 

(w)          “FINRA” has the meaning set forth in Section 3(p) hereof.

 

(x)            “Form S-1” means Form S-1 under the Securities Act.

 

(y)           “Form S-3” means Form S-3 under the Securities Act.

 

(z)            “Holder” has the meaning set forth in the preamble hereto.

 

(aa)         “Holder Indemnified Party” has the meaning set forth in
Section 6(a). hereof.

 

(bb)         “Holder Information” has the meaning set forth in
Section 6(b) hereof.

 

(cc)         “Indemnified Party” has the meaning set forth in
Section 6(c) hereof.

 

(dd)         “Indemnifying Party” has the meaning set forth in
Section 6(c) hereof.

 

(ee)         “Indenture” has the meaning set forth in the preamble hereto.

 

(ff)           “Initial Purchaser” has the meaning set forth in the preamble
hereto.

 

(gg)         “Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a) hereof.

 

(hh)         “Issue Date” means October 12, 2010.

 

(ii)           “Material Event” has the meaning set forth in
Section 3(k) hereof.

 

(jj)           “Notes” has the meaning set forth in the preamble hereto.

 

(kk)         “Notice and Questionnaire” means a written questionnaire containing
substantially the information called for by the Selling Securityholder Notice
and Questionnaire attached as Annex A to the offering memorandum, dated
October 6, 2010, relating to the offering of the Notes.

 

(ll)           “Notice Holder” means, on a given date, any Holder that has
delivered a Notice and Questionnaire to the Company on or prior to such date,
provided not all of such Holder’s Registrable Securities that have been
registered for resale pursuant to a Notice and Questionnaire have been sold in
accordance with a Shelf Registration Statement or otherwise disposed of.

 

(mm)       “Proceeding” has the meaning set forth in Section 6(c) hereof.

 

(nn)         “Prospectus” means each prospectus relating to any Shelf
Registration Statement, including all supplements and amendments to such
prospectus, in each case in the form furnished pursuant to this Agreement by the
Company to Holders or filed by the Company with the SEC pursuant to Rule 424 or
as part of such Shelf Registration Statement, as the case may be, and in each
case including all materials, if any, incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

3

--------------------------------------------------------------------------------


 

(oo)         “Purchase Agreement” has the meaning set forth in the preamble
hereof.

 

(pp)         “Record Date” means, (i) April 1, with respect to an Additional
Interest Payment Date that occurs on April 15 and (ii) October 1, with respect
to an Additional Interest Payment Date that occurs on October 15.

 

(qq)         “Record Holder” means, with respect to an Additional Interest
Payment Date relating to the Notes for which any Additional Interest Amount has
accrued, a Holder of Notes that was the holder of record of such Notes at the
close of business on the Record Date relating to such Additional Interest
Payment Date.

 

(rr)           “Redemption” means the redemption of the Notes pursuant to
Article 3 of the Indenture.

 

(ss)         “Redemption Date” has the meaning ascribed to it in the Indenture.

 

(tt)           “Registrable Securities” means the Common Stock that may be
deliverable by the Issuer upon exchange for the Notes pursuant to the terms of
the Indenture, and any securities into or for which such Common Stock has been
converted or exchanged, and any security issued with respect thereto upon any
stock dividend, split or similar event (each of the foregoing, a “Covered
Security”) until, in the case of any such security, the earliest of:

 

(i)            the date on which such security has been effectively registered
under the Securities Act and disposed of in accordance with the Registration
Statement relating thereto;

 

(ii)           the date on which such security may be resold without restriction
pursuant to Rule 144 or any successor provision thereto, without regard to
volume limitations or manner of sale;

 

(iii)          the date on which such security has been sold pursuant to
Rule 144 or any successor provision thereto; or

 

(iv)          the date on which such security ceases to be outstanding.

 

(uu)         “Registration Expenses” has the meaning set forth in Section 5
hereof.

 

(vv)         “Registration Statement” means each registration statement of the
Company (including any Shelf Registration Statement) under the Securities Act
that covers any of the Registrable Securities pursuant to this Agreement,
including amendments and supplements to such registration statement and
including all post-effective amendments to, all exhibits of, and all materials
incorporated by reference or deemed to be incorporated by reference in, such
registration statement, amendment or supplement.

 

(ww)       “Repurchase” means a repurchase of the Notes pursuant to Article 4 of
the Indenture, as applicable.

 

4

--------------------------------------------------------------------------------


 

(xx)          “Repurchase Date” means the Designated Event Repurchase Date or
the Scheduled Repurchase Date, as applicable, as those terms are defined in the
Indenture.

 

(yy)         “Rule 144” means Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.

 

(zz)          “Rule 144A” means Rule 144A under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.

 

(aaa)       “Rule 405” means Rule 405 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

 

(bbb)      “Rule 415” means Rule 415 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

 

(ccc)       “Rule 424” means Rule 424 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

 

(ddd)      “Rule 430B” means Rule 430B under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.

 

(eee)       “Rule 456” means Rule 456 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

 

(fff)         “Rule 457” means Rule 457 under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.

 

(ggg)      “SEC” means the Securities and Exchange Commission.

 

(hhh)      “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.

 

(iii)          “Shelf Registration Statement” means the Initial Shelf
Registration Statement (including any existing Automatic Shelf Registration
Statement to the extent that the prospectus supplement is filed pursuant to
Section 2(a) hereof) and any Subsequent Shelf Registration Statement.

 

(jjj)          “Subsequent Shelf Registration Statement” has the meaning set
forth in Section 2(b) hereof.

 

(kkk)       “Subsequent Shelf Registration Statement Effectiveness Deadline
Date” has the meaning set forth in Section 2(d) hereof.

 

(lll)          “Suspension Notice” has the meaning set forth in
Section 3(k) hereof.

 

(mmm)    “Suspension Period” has the meaning set forth in Section 3(k) hereof.

 

(nnn)      “Trading Day” has the meaning set forth in the Indenture.

 

5

--------------------------------------------------------------------------------


 

(ooo)      “Trustee” means The Bank of New York Mellon Trust Company, N.A., the
trustee under the Indenture.

 

(ppp)      “Well-Known Seasoned Issuer” has the meaning ascribed to it in
Rule 405.

 

2.             Shelf Registration.

 

(a)           The Company shall prepare and file, or cause to be prepared and
filed, with the SEC, as soon as practicable but in any event by the date (the
“Filing Deadline Date”) that is ninety (90) days after the Issue Date, a
Registration Statement or a prospectus supplement to a prospectus contained in
an existing Automatic Shelf Registration Statement, if available (in either
case, the “Initial Shelf Registration Statement”) for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 registering the resale from
time to time by Holders thereof of all of the Registrable Securities (or, if
registration of Registrable Securities not held by Notice Holders is not
permitted by the rules and regulations of the SEC, then registering the resale
from time to time by Notice Holders of their Registrable Securities).  The
Initial Shelf Registration Statement shall provide for the registration of such
Registrable Securities for resale by such Holders in accordance with any
reasonable method of distribution elected by the Holders, provided that in no
event may such resales take the form of an underwritten offering of Registrable
Securities without the prior agreement of the Company. In no event shall the
Initial Shelf Registration Statement be filed with the SEC prior to completion
of the offering of the Notes contemplated by the Purchase Agreement.  If the
Initial Shelf Registration Statement is not an Automatic Shelf Registration
Statement or a prospectus supplement to a prospectus contained in an existing
Automatic Shelf Registration Statement, the Company shall use its commercially
reasonable efforts to cause the Initial Shelf Registration Statement to become
effective under the Securities Act as promptly as practicable but in any event
by the date (the “Effectiveness Deadline Date”) that is one hundred eighty (180)
days after the Issue Date. The Company shall use its commercially reasonable
efforts to keep the Initial Shelf Registration Statement (and any Subsequent
Shelf Registration Statement) continuously effective under the Securities Act
from the date the Shelf Registration Statement is declared effective until the
earlier of (i) the thirty-fifth (35th) Trading Day immediately following the
maturity date of the Notes and (ii) the date upon which there are no Notes or
Registrable Securities outstanding.  At the time the Initial Shelf Registration
Statement becomes effective under the Securities Act, each Holder that became a
Notice Holder on or before the 15th day before the date of such effectiveness
shall be named as a selling securityholder in the Initial Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law.

 

(b)           If, for any reason, at any time during the Effectiveness Period
any Shelf Registration Statement ceases to be effective under the Securities
Act, or ceases to be usable for the purposes contemplated hereunder, the Company
shall use its commercially reasonable efforts to promptly cause such Shelf
Registration Statement to become effective or usable under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and in any event shall,
within fifteen (15) Business Days of such cessation of effectiveness or
usability, (i) amend such Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of any order suspending the

 

6

--------------------------------------------------------------------------------


 

effectiveness of such Shelf Registration Statement or (ii) file an additional
Registration Statement or prospectus supplement to a prospectus contained in an
existing Automatic Shelf Registration Statement, as applicable (a “Subsequent
Shelf Registration Statement”), for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 registering the resale from time to time
by Holders thereof of all securities that are Registrable Securities as of the
time of such filing (or, if registration of Registrable Securities not held by
Notice Holders is not permitted by the rules and regulations of the SEC, then
registering the resale from time to time by Notice Holders of their securities
that are Registrable Securities as of the time of such filing).  If a Subsequent
Shelf Registration Statement is filed and such Subsequent Shelf Registration
Statement is not an Automatic Shelf Registration Statement or a prospectus
supplement to a prospectus contained in an existing Automatic Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to cause
such Subsequent Shelf Registration Statement to become effective under the
Securities Act as promptly as practicable after such filing, but in no event
later than the Subsequent Shelf Registration Statement Effectiveness Deadline
Date.  The Company shall use its commercially reasonable efforts to keep such
Subsequent Shelf Registration Statement (or another Subsequent Shelf
Registration Statement) continuously effective under the Securities Act from the
date the Subsequent Shelf Registration Statement is declared effective until the
earlier of (i) the thirty-fifth (35th) Trading Day immediately following the
maturity date of the Notes and (ii) the date upon which there are no Notes or
Registrable Securities outstanding.  Each such Subsequent Shelf Registration
Statement, if any, shall provide for the registration of such Registrable
Securities for resale by such Holders in accordance with any reasonable method
of distribution elected by the Holders.

 

(c)           The Company shall supplement and amend any Shelf Registration
Statement if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement,
if required by the Securities Act or, if necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, as reasonably requested by the Initial Purchaser or the Trustee on
behalf of the Holders of the Registrable Securities covered by such Shelf
Registration Statement.

 

(d)

 

(i)            Each Holder of Registrable Securities agrees that, if such Holder
wishes to sell Registrable Securities pursuant to a Shelf Registration Statement
and related Prospectus, it will do so only in accordance with this
Section 2(d) and Section 3(k).  Each Holder of Registrable Securities wishing to
sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus agrees to deliver a completed and executed Notice and
Questionnaire to the Company, together with any other information the Company
may reasonably request, prior to any attempted or actual distribution of
Registrable Securities under a Shelf Registration Statement.  If a Holder
becomes a Notice Holder after the 15th day before the date the Initial Shelf
Registration Statement becomes effective under the Securities Act or is filed in
the case of a prospectus supplement to a prospectus contained in an existing
Automatic Shelf Registration Statement, the Company shall use its commercially
reasonable best efforts to, after the date such Holder became a Notice Holder,
and in any event, subject to clause (B) below, within the later of (x) twenty
(20) Business Days after such date

 

7

--------------------------------------------------------------------------------


 

or (y) twenty (20) Business Days after the expiration of any Suspension Period
that either (I) is in effect when such Holder became a Notice Holder or (II) is
put into effect within twenty (20) Business Days after the date such Holder
became a Notice Holder:

 

(A)          file with the SEC a supplement to the related Prospectus (or, if
required by applicable law, a post-effective amendment to the Shelf Registration
Statement or a Subsequent Shelf Registration Statement), and all other
document(s), in each case as is required so that such Notice Holder is named as
a selling securityholder in a Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Notice Holder to deliver a
Prospectus to purchasers of the Registrable Securities in accordance with the
Securities Act; provided, however, that, if a post-effective amendment or a
Subsequent Shelf Registration Statement is required by the rules and regulations
of the SEC in order to permit resales by such Notice Holder, the Company shall
not be required to file more than one (1) post-effective amendment or Subsequent
Shelf Registration Statement for such purpose in any ninety (90) day period;

 

(B)           if, pursuant to Section 2(d)(i)(A), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement or filed a
Subsequent Shelf Registration Statement, the Company shall use its commercially
reasonable efforts to cause such post-effective amendment or Subsequent Shelf
Registration Statement, as the case may be, to become effective under the
Securities Act as promptly as practicable, but in any event by the date (the
“Amendment Effectiveness Deadline Date,” in the case of a post-effective
amendment, and the “Subsequent Shelf Registration Statement Effectiveness
Deadline Date,” in the case of a Subsequent Shelf Registration Statement) that
is ninety (90) days after the date such post-effective amendment or Subsequent
Shelf Registration Statement, as the case may be, is required by this
Section 2(d) to be filed with the SEC;

 

(C)           the Company shall provide such Notice Holder a reasonable number
of copies of any documents filed pursuant to clause (A) above (excluding any
exhibits filed with the SEC), if requested by such Notice Holder;

 

(D)          the Company shall notify such Notice Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment or Subsequent Shelf Registration Statement filed
pursuant to clause (A) above;

 

(E)           if such Holder became a Notice Holder during a Suspension Period,
or a Suspension Period is put into effect within twenty (20) Business Days after
the date such Holder became a Notice Holder, the Company shall so inform such
Notice Holder and shall take the actions

 

8

--------------------------------------------------------------------------------


 

set forth in clauses (A), (B), (C) and (D) above within twenty (20) Business
Days after expiration of such Suspension Period in accordance with Section 3(k);

 

(F)           if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price or (B) the Notes
are exchanged as provided for in Sections 15.01(a)(i), 15.01(a)(ii) or
15.01(a)(iv) of the Indenture, then the Company shall use its reasonable best
efforts to take the actions set forth in clauses (A), (B), (C) and (D) above
within five (5) Business Days of the Redemption Date or the end of the
Applicable Observation Period, as applicable, or if such Notice and
Questionnaire is delivered during a Suspension Period, upon expiration of the
Suspension Period in accordance with Section 3(k); and

 

(G)           if, under applicable law, the Company has more than one option as
to the type or manner of making any such filing, the Company shall make the
required filing or filings in the manner or of a type that is reasonably
expected to result in the earliest availability of a Prospectus for effecting
resales of Registrable Securities under the Securities Act.

 

(ii)           Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder (regardless of when such Holder became a Notice Holder) shall be named as
a selling securityholder in a Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(d) or Section 2(a), as
applicable.

 

(e)           The parties hereto agree that the Holders of Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if:

 

(i)            the Initial Shelf Registration Statement (which shall be an
Automatic Shelf Registration Statement or a prospectus supplement to a
prospectus contained in an existing Automatic Shelf Registration Statement if
the Company is a Well-Known Seasoned Issuer) has not been filed with the SEC on
or prior to the Filing Deadline Date;

 

(ii)           if the Company is not a Well Known Seasoned Issuer on the Filing
Deadline Date, the Initial Shelf Registration Statement has not been declared or
become effective under the Securities Act on or prior to the Effectiveness
Deadline Date;

 

(iii)          the Initial Shelf Registration Statement or any Subsequent
Registration Statement is filed with the SEC and is declared or becomes
effective under the Securities Act but shall thereafter cease to be effective
(without being

 

9

--------------------------------------------------------------------------------


 

succeeded immediately by a new Registration Statement that is filed and
immediately becomes effective under the Securities Act) or usable under the
Securities Act for the offer and sale of Registrable Securities in the manner
contemplated by this Agreement and (I) other than in connection with (A) a
Suspension Period or (B) a suspension of the Registration Statement as a result
of the filing of a post-effective amendment solely to add additional selling
securityholders, the Company does not cure the lapse of effectiveness or
usability within fifteen (15) Business Days by a post-effective amendment,
supplement to the Prospectus or report filed under the Exchange Act or (II) the
Suspension Period, when aggregated with other Suspension Periods, shall exceed
the number of days permitted in Section 3(k); or

 

(iv)          any Registration Statement or amendment thereto, at the time it
becomes effective under the Securities Act, or any Prospectus relating thereto,
at the time it is filed with the SEC or, if later, at the time the Registration
Statement to which such Prospectus relates becomes effective under the
Securities Act, shall fail to name each Holder as a selling securityholder
within the time periods specified in Section 2(d)(i) in such a manner as to
permit such Holder to sell its Registrable Securities pursuant to such
Registration Statement and Prospectus in accordance with the Securities Act,
which Holder was required, pursuant to the terms of this Agreement, to be so
named (it being understood that, without limitation, naming such Holder in a
manner that permits such Holder to sell only a portion of such Holder’s
Registrable Securities referenced in such Holder’s Notice and Questionnaire
shall be deemed to be an “Event” (as defined below) for purposes of this clause
(iv)).

 

Each of the events of a type described in any of the foregoing clauses
(i) through (iv) are individually referred to herein as an “Event,” and

 

(W)         the Filing Deadline Date, in the case of clause (i) above,

 

(X)          the Effectiveness Deadline Date, in the case of clause (ii) above,

 

(Y)           the date on which the duration of the ineffectiveness or
unusability of the Shelf Registration Statement exceeds the number of days
permitted by clause (iii) above, in the case of clause (iii) above, and

 

(Z)           the date the applicable Registration Statement or amendment
thereto shall become effective under the Securities Act, or the date the
applicable Prospectus is filed with the SEC or, if later, the time the
Registration Statement to which such Prospectus relates becomes effective under
the Securities Act, as the case may be, in the case of clause (iv) above,

 

are each herein referred to as an “Event Date.”Events shall be deemed to
continue until the following dates with respect to the respective types of
Events:

 

10

--------------------------------------------------------------------------------


 

(A)          the date the Initial Shelf Registration Statement is filed with the
SEC, in the case of an Event of the type described in clause (i) above;

 

(B)           the date the Initial Shelf Registration Statement is declared or
becomes effective under the Securities Act, in the case of an Event of the type
described in clause (ii) above;

 

(C)           the date the Initial Shelf Registration Statement or the
Subsequent Shelf Registration Statement, as the case may be, becomes effective
and usable again, or the date another Subsequent Shelf Registration Statement is
filed with the SEC pursuant to Section 2(b) and becomes effective, in the case
of an Event of the type described in clause (iii) above; or

 

(D)          the date a supplement to the Prospectus is filed with the SEC, or
the date a post-effective amendment to the Registration Statement becomes
effective under the Securities Act, or the date a Subsequent Shelf Registration
Statement becomes effective under the Securities Act, which supplement,
post-effective amendment or Subsequent Shelf Registration Statement, as the case
may be, names as selling securityholders, in such a manner as to permit them to
sell their Registrable Securities pursuant to the Registration Statement and
Prospectus in accordance with the Securities Act, all Holders required as herein
provided to be so named, in the case of an Event of the type described in clause
(iv) above.

 

Accordingly, commencing on the day immediately following any Event Date and
ending on (but excluding) the earlier of (i) the next date on which there are no
Events that have occurred and are continuing and (ii) the date the Registration
Statement is no longer required to be kept in effect (an “Additional Interest
Accrual Period”), the Issuer agrees to pay, as additional interest (“Additional
Interest”) and not as a penalty, an amount (the “Additional Interest Amount”) at
the rate described below, payable periodically on each Additional Interest
Payment Date to Record Holders, to the extent of, for each such Additional
Interest Payment Date, the unpaid Additional Interest Amount that has accrued to
(but excluding) such Additional Interest Payment Date (or, if the Additional
Interest Accrual Period shall have ended prior to such Additional Interest
Payment Date, to, but excluding, the day immediately after, the last day of such
Additional Interest Accrual Period); provided, however, that any unpaid
Additional Interest Amount that has accrued with respect to any Note, or portion
thereof, called for Redemption on a Redemption Date, or purchased by the Issuer
pursuant to a Repurchase on a Repurchase Date, as the case may be, that is after
the close of business on the Record Date relating to such Additional Interest
Payment Date and before such Additional Interest Payment Date, shall, in each
case, be instead paid, on such Redemption Date or Repurchase Date, as the case
may be, to the Holder of such Notes on such Record Date.

 

The Additional Interest Amount shall accrue at a rate per annum equal to one
quarter of one percent (0.25%) for the ninety (90) day period beginning on the
day immediately following the Event Date and thereafter at a rate per annum
equal to one half of one percent (0.50%) of the

 

11

--------------------------------------------------------------------------------


 

aggregate principal amount of the Notes of which such Record Holders were
holders of record at the close of business on the applicable Record Date;
provided, however, that:

 

(I)            unless there shall be a default in the payment of any Additional
Interest Amount, no Additional Interest Amounts shall accrue as to any Note from
and after the earlier of (x) the date such Note is no longer outstanding,
(y) the date, and to the extent, such Note is exchanged for cash and, if
applicable, shares of Common Stock in accordance with the Indenture and (z) the
expiration of the Effectiveness Period;

 

(II)           only those Holders failing to be named as selling securityholders
in the manner prescribed in Section 2(e)(iv) above shall be entitled to receive
any Additional Interest Amounts that have accrued solely with respect to an
Event of the type described in Section 2(e)(iv) above (it being understood that
this clause (II) shall not impair any right of any Holder to receive Additional
Interest Amounts that have accrued with respect to an Event other than an Event
of the type described in Section 2(e)(iv) above); and

 

(III)         if a Note ceases to be outstanding during an Additional Interest
Accrual Period for which an Additional Interest Amount would be payable with
respect to such Note, then the Additional Interest Amount payable hereunder with
respect to such Note shall be prorated on the basis of the number of full days
such Note is outstanding during such Additional Interest Accrual Period.

 

Except as provided in the final paragraph of this Section 2(e), (i) the rate of
accrual of the Additional Interest Amount with respect to any period shall not
exceed 0.50% per annum notwithstanding the occurrence of multiple concurrent
Events and (ii) following the cure of all Events requiring the payment by the
Issuer of Additional Interest Amounts to the Holders pursuant to this Section or
following the date the Registration Statement is no longer required to be kept
in effect, the accrual of Additional Interest Amounts shall cease (without in
any way limiting the effect of any subsequent Event requiring the payment of
Additional Interest Amounts by the Company).  All Additional Interest Amounts
shall be payable in the same manner as interest under the Indenture.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security shall cease at the time
such Registrable Security ceases to be a Registrable Security.

 

The parties hereto agree that the Additional Interest provided for in this
Section 2(e) constitutes a reasonable estimate of the damages that may be
incurred by Holders by reason of an Event, including, without limitation, the
failure of a Shelf Registration Statement to be filed, become effective under
the Securities Act, amended or replaced to include the names of all Notice
Holders or available for effecting resales of Registrable Securities in
accordance with the provisions hereof.

 

12

--------------------------------------------------------------------------------


 

If any Additional Interest Amounts are not paid when due, then, to the extent
permitted by law, such overdue Additional Interest Amounts, if any, shall bear
interest, compounded semi-annually, until paid at the rate of interest payable
with respect to overdue amounts on the Notes pursuant to the Indenture.

 

Notwithstanding any provision in this Agreement, unless there shall be a default
in the payment of any Additional Interest Amount, in no event shall an
Additional Interest Amount accrue to Holder of Common Stock issued upon exchange
of Notes.  In lieu thereof, if during an Additional Interest Accrual Period a
Holder shall exchange its Notes for Common Stock, the Company shall increase the
Applicable Exchange Rate by 3% for each $1,000 principal amount of Notes
exchanged.

 

(f)            The Trustee shall be entitled, on behalf of Holders, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Additional Interest Amount.

 

3.             Registration Procedures.  In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a)           Prepare and file with the SEC a Shelf Registration Statement,
Shelf Registration Statements, prospectus supplement or prospectus supplements,
as applicable, in the manner provided in this Agreement and use its commercially
reasonable efforts to cause each such Shelf Registration Statement to become
effective under the Securities Act and remain effective under the Securities Act
as provided herein; provided, that, before filing any Shelf Registration
Statement or Prospectus or any amendments or supplements thereto with the SEC,
the Company shall furnish to the Initial Purchaser and counsel for the Holders
and for the Initial Purchaser (or, if applicable, a single separate counsel for
the Holders) copies of all such documents proposed to be filed with the SEC and
shall use reasonable efforts to reflect in such documents, when filed with the
SEC, such comments as the Initial Purchaser or such counsel reasonably shall
propose within three (3) Business Days of the delivery of such copies to the
Initial Purchaser and such counsel.  Each Registration Statement that is or is
required by this Agreement to be filed with the SEC shall be filed on Form S-3
(or a prospectus supplement to a Form S-3) if the Company is then eligible to
use Form S-3 for the purposes contemplated by this Agreement, or, if the Company
is not then so eligible to use Form S-3, shall be on Form S-11 or another
appropriate form that is then available to the Company for the purposes
contemplated by this Agreement.  Each such Registration Statement that is filed
on Form S-3 shall constitute an Automatic Shelf Registration Statement (or a
prospectus supplement to an Automatic Shelf Registration Statement) if the
Company is then eligible to file an Automatic Shelf Registration Statement on
Form S-3 for the purposes contemplated by this Agreement.  If, at the time any
Registration Statement is filed with the SEC, the Company is eligible, pursuant
to Rule 430B(b), to omit, from the prospectus that is filed as part of such
Registration Statement, the identities of selling securityholders and amounts of
securities to be registered on their behalf, then the Company shall prepare and
file such Registration Statement in a manner as to permit such omission and to
allow for the subsequent filing of such information in a prospectus pursuant to
Rule 424(b) in the manner contemplated by Rule 430B(d).

 

13

--------------------------------------------------------------------------------


 

(b)           Prepare and file with the SEC such amendments and post-effective
amendments to each Shelf Registration Statement as may be necessary to keep such
Shelf Registration Statement or Subsequent Shelf Registration Statement
continuously effective until the expiration of the Effectiveness Period; cause
the related Prospectus to be supplemented by any required Prospectus supplement
and, as so supplemented, to be filed with the SEC pursuant to Rule 424; and
comply with the provisions of the Securities Act applicable to it with respect
to the disposition of all securities covered by each Shelf Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the sellers thereof set forth in the applicable Notice
and Questionnaires, the information from which is included in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented.

 

(c)           If the third anniversary of the initial effective date of any
Registration Statement (within the meaning of Rule 415(a)(5) under the
Securities Act) shall occur at any time during the Effectiveness Period, to the
extent required pursuant to Rule 415(a)(5) under the Securities Act in order to
permit the Registrable Securities to continue to be offered, file with the SEC,
prior to such third anniversary, a new Registration Statement or prospectus
supplement covering the Registrable Securities, in the manner contemplated by,
and in compliance with, Rule 415(a)(6), and use its commercially reasonable
efforts to cause such new Registration Statement to become effective or
prospectus supplement to be filed under the Act on or prior to such third
anniversary.  No later than twenty (20) business days prior to the filing of
such new Registration Statement or prospectus supplement, the Company shall
provide notice of the filing to Notice Holders and request that each such Notice
Holder deliver an updated Notice and Questionnaire if such Notice Holder wants
to be named as a Notice Holder in such new Registration Statement or prospectus
supplement.  Each such new Registration Statement or prospectus supplement, if
any, shall be deemed, for purposes of this Agreement, to be a Subsequent Shelf
Registration Statement.

 

(d)           If, at any time during the Effectiveness Period, any Registration
Statement shall cease to comply with the requirements of the Securities Act with
respect to eligibility for the use of the form on which such Registration
Statement was filed with the SEC (or if such Registration Statement constituted
an Automatic Shelf Registration Statement at the time it was filed with the SEC
and shall thereafter cease to constitute an Automatic Shelf Registration
Statement, or if the Company shall have received, from the SEC, a notice,
pursuant to Rule 401(g)(2) under the Securities Act, of objection to the use of
the form on which such Registration Statement was filed with the SEC),
(i) promptly give notice to the Notice Holders and counsel for the Holders and
for the Initial Purchaser (or, if applicable, a single separate counsel for the
Holders) and to the Initial Purchaser and (ii) promptly file with the SEC a new
Registration Statement under the Securities Act, or a post-effective amendment
to such Registration Statement, to effect compliance with the Securities Act. 
The Company shall use its commercially reasonable efforts to cause such new
Registration Statement or post-effective amendment to become effective under the
Securities Act as soon as practicable, but subject to compliance with
Section 3(a) hereof, and shall promptly give notice of such effectiveness to the
Notice Holders and counsel for the Holders and for the Initial Purchaser (or, if
applicable, a single separate counsel for the Holders) and to the Initial
Purchaser.  Each such new Registration Statement, if any, shall be deemed, for
purposes of this Agreement, to be a Subsequent Shelf Registration Statement.

 

14

--------------------------------------------------------------------------------


 

(e)           As promptly as practicable during the Effectiveness Period, give
notice to the Notice Holders, the Initial Purchaser and counsel for the Holders
and for the Initial Purchaser (or, if applicable, a single separate counsel for
the Holders):

 

(i)            when any Prospectus, Prospectus supplement, Shelf Registration
Statement or post-effective amendment to a Shelf Registration Statement has been
filed with the SEC and, with respect to a Shelf Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act.

 

(ii)           of any request, following the effectiveness of a Shelf
Registration Statement under the Securities Act, by the SEC or any other
governmental authority for amendments or supplements to such Shelf Registration
Statement or the related Prospectus or for additional information,

 

(iii)          of the issuance by the SEC or any other governmental authority of
any stop order suspending the effectiveness of any Shelf Registration Statement
or the initiation or threatening of any proceedings for that purpose,

 

(iv)          of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose,

 

(v)           after the effective date of any Shelf Registration Statement filed
with the SEC pursuant to this Agreement, of the occurrence of (but not the
nature of or details concerning) a Material Event, and

 

(vi)          of the determination by the Company that a post-effective
amendment to a Shelf Registration Statement or a Subsequent Shelf Registration
Statement will be filed with the SEC, which notice may, at the discretion of the
Company (or as required pursuant to Section 3(k)), state that it constitutes a
Suspension Notice, in which event the provisions of Section 3(k) shall apply.

 

(f)            Use its commercially reasonable efforts to (i) prevent the
issuance of, and, if issued, to obtain the withdrawal of, any order suspending
the effectiveness of a Shelf Registration Statement and (ii) obtain the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction in which they have
been qualified for sale, in either case at the earliest practicable moment, and
provide prompt notice to each Notice Holder and the Initial Purchaser, and
counsel for the Holders and for the Initial Purchaser (or, if applicable, a
single separate counsel for the Holders), of the withdrawal or lifting of any
such order or suspension.

 

(g)           If requested in writing by the Initial Purchaser or any Notice
Holder, as promptly as practicable incorporate in a Prospectus supplement or a
post-effective amendment to a Shelf Registration Statement such information as
counsel for the Holders and for the Initial Purchaser (or, if applicable, a
single separate counsel for the Holders) shall determine to be required to be
included therein by applicable law and make any required filings of such

 

15

--------------------------------------------------------------------------------


 

Prospectus supplement or such post-effective amendment; provided, however, that
the Company shall not be required to take any actions under this
Section 3(g) that, in the written opinion of counsel for the Company, are not
required to be included therein by applicable law.

 

(h)           As promptly as practicable, furnish to each Notice Holder (but
only upon such Notice Holder’s request), counsel for the Holders (but only upon
such counsel’s request) and for the Initial Purchaser (or, if applicable, a
single separate counsel for the Holders) and the Initial Purchaser, without
charge, at least one (1) conformed copy of each Shelf Registration Statement and
each amendment thereto, including financial statements but excluding schedules,
all documents incorporated or deemed to be incorporated therein by reference and
all exhibits (unless requested in writing to the Company by such Notice Holder,
such counsel or the Initial Purchaser).

 

(i)            During the Effectiveness Period, deliver to each Notice Holder,
counsel for the Holders and for the Initial Purchaser (or, if applicable, a
single separate counsel for the Holders) and the Initial Purchaser, in
connection with any sale of Registrable Securities pursuant to a Shelf
Registration Statement, without charge, as many copies of the Prospectus or
Prospectuses relating to such Registrable Securities (including each preliminary
prospectus) and any amendment or supplement thereto as such Notice Holder or the
Initial Purchaser may reasonably request; and the Company hereby consents
(except during such periods that a Suspension Notice is outstanding and has not
been revoked) to the use of such Prospectus and each amendment or supplement
thereto by each Notice Holder, in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.

 

(j)            Prior to any public offering of the Registrable Securities
pursuant to a Shelf Registration Statement, use its commercially reasonable
efforts to register or qualify or cooperate with the Notice Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire); use its commercially reasonable
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period in connection with such Notice
Holder’s offer and sale of Registrable Securities pursuant to such registration
or qualification (or exemption therefrom) and do any and all other acts or
things reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Shelf Registration Statement and the related Prospectus; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it is not then so qualified; (ii) take any
action that would subject it to general service of process in suits, other than
those arising out of the offering or sale of Registrable Securities or arising
in connection with this Agreement, in any jurisdiction where it is not now so
subject; or (iii) take any action that would subject it to taxation in any
jurisdiction where it is not then so subject.

 

(k)           Upon the occurrence or existence of any pending corporate
development, public filings with the SEC or any other material event (a
“Material Event”) that, in the

 

16

--------------------------------------------------------------------------------


 

reasonable discretion of the Company, makes it appropriate to suspend the
availability of any Shelf Registration Statement and the related Prospectus:

 

(i)            subject to the next sentence, as promptly as practicable, prepare
and file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to such Prospectus or any
document incorporated therein by reference or file any other required document
that would be incorporated by reference into such Shelf Registration Statement
and Prospectus so that such Shelf Registration Statement does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and so that such Prospectus does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Shelf Registration Statement, subject to the next
sentence, use its commercially reasonable efforts to cause it to become
effective under the Securities Act as promptly as practicable, and

 

(ii)           give notice (without notice of the nature or details of such
events) to the Notice Holders and counsel for the Holders and for the Initial
Purchaser (or, if applicable, a single separate counsel for the Holders) and to
the Initial Purchaser that the availability of the Shelf Registration Statement
is suspended (a “Suspension Notice”) (and, upon receipt of any Suspension
Notice, each Notice Holder agrees (x) not to sell any Registrable Securities
pursuant to such Shelf Registration Statement until such Notice Holder’s receipt
of copies of the supplemented or amended Prospectus provided for in clause
(i) above or until such Notice Holder is advised in writing by the Company that
the Prospectus may be used and (y) to hold such Suspension Notice in
confidence).

 

The Company will use its commercially reasonable efforts to ensure that the use
of the Prospectus may be resumed as soon as, in the reasonable discretion of the
Company, such suspension is no longer appropriate.  Except in the case of a
suspension of the availability of the Shelf Registration Statement and the
related Prospectus solely as the result of the filing of a post-effective
amendment or supplement to the Prospectus to add additional selling
securityholders therein, the period during which the availability of the Shelf
Registration Statement and any Prospectus may be suspended (the “Suspension
Period”) without the Company incurring any obligation to pay Additional Interest
pursuant to Section 2(e) shall not exceed forty-five (45) days in the aggregate
in any ninety (90) day period or ninety (90) days in the aggregate in any three
hundred and sixty (360) day period, provided, that, if the event triggering the
Suspension Period relates to a proposed or pending material business
transaction, the disclosure of which the board of directors of the Company
determines in good faith would be reasonably likely to impede the ability to
consummate the transaction or would otherwise be seriously detrimental to the
Company and its subsidiaries taken a whole, the Company may extend the
Suspension Period from forty-five (45) days to sixty (60) days in any ninety
(90) day period or from ninety (90) days to one hundred and twenty (120) days in
any three hundred and sixty (360) day period.  The

 

17

--------------------------------------------------------------------------------


 

Effectiveness Period shall be extended by the number of days from and including
the date of the giving of the Suspension Notice to and including the date on
which the Notice Holder received copies of the supplemented or amended
Prospectus provided in clause (i) above, or the date on which it is advised in
writing by the Company that the Prospectus may be used and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus.

 

(l)            Make reasonably available for inspection during normal business
hours by Initial Purchasers for the Notice Holders and any underwriters
participating in any disposition pursuant to any Shelf Registration Statement
and any broker-dealers, attorneys and accountants retained by such Notice
Holders or any such underwriters, all relevant financial and other records and
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make available for inspection during normal
business hours all relevant information reasonably requested by such Initial
Purchasers for the Notice Holders, or any such underwriters, broker-dealers,
attorneys or accountants in connection with such disposition, in each case as is
customary for similar “due diligence” examinations; provided, however, that such
persons shall, at the Company’s request, first agree in writing with the Company
that such person will not engage in any transaction involving securities of the
Company in violation of applicable law (including, without limitation, federal
securities laws prohibiting trading on the basis of material non-public
information) and that any information that is reasonably and in good faith
designated by the Company in writing as confidential at the time of delivery of
such information shall be kept confidential by such persons and shall be used
solely for the purposes of exercising rights under this Agreement, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of governmental or regulatory
authorities, (ii) disclosure of such information is required in the reasonable
opinion of counsel by law (including any disclosure requirements pursuant to
federal securities laws in connection with the filing of any Shelf Registration
Statement or the use of any Prospectus referred to in this Agreement) or
necessary in the reasonable opinion of counsel to defend or prosecute a claim
brought against or by any such persons (e.g., to establish a “due diligence”
defense), (iii) such information becomes generally available to the public other
than as a result of a disclosure or failure to safeguard by any such person or
(iv) such information becomes available to any such person from a source other
than the Company and such source is not bound by a confidentiality agreement or
is not otherwise under a duty of trust to the Company; provided further, that
the foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Notice Holders and the other
parties entitled thereto by the counsel, referred to in Section 5, for the
Holders in connection with Shelf Registration Statements.

 

In the event that an Initial Purchaser or Holder has been requested pursuant to,
or required by, applicable law, regulation, or valid legal process to disclose
any such information, such person will not disclose any information to the
extent permitted by applicable law until such person first notifies the Company
promptly so that the Company may (i) seek a protective order or other
appropriate remedy, (ii) consult with the party receiving such request with
respect to taking steps to resist or narrow the scope of such request or
(iii) in its sole discretion, waive compliance with the terms of this paragraph
(l) (and if the Company seeks such an order, such person will use its
commercially reasonable efforts to provide such cooperation as the Company

 

18

--------------------------------------------------------------------------------


 

shall reasonably request); thereafter, disclosure of information may occur only
as allowed herein.  In the event that no such protective order or other remedy
is obtained, or that the Company waives compliance with the terms of this
Agreement, and that such person is nonetheless legally compelled to disclose
such information, such person will furnish only that portion of the information
that is legally required, based on the advice of counsel, and will give the
Company notice of the information to be disclosed as far in advance of its
disclosure as practicable in light of the circumstances and exercise all
reasonable efforts at the Company’s request and expense to obtain reliable
assurance that confidential treatment will be accorded such information.

 

(m)          Comply in all material respects with all applicable rules and
regulations of the SEC; and make generally available to its securityholders
earnings statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act), which statements shall cover a
period of twelve (12) months commencing on the first day of the first fiscal
quarter of the Company commencing after the effective date of each Shelf
Registration Statement (within the meaning of Rule 158(c) under the Securities
Act), and which statements shall be so made generally available to the Company’s
securityholders as follows: (i) with respect to an earnings statement which will
be contained in a report on Form 10-K (or any other form as may then be
available for such purpose), such earnings statement shall be made so generally
available no later than the due date by which the Company is required, pursuant
to the Exchange Act (subject to any applicable extensions under Rule 12b-25
thereunder), to file such report with the SEC; and (ii) with respect to an
earnings statement which will be contained in any combination of reports on
Form 10-K or Form 10-Q (or any other form(s) as may then be available for such
purpose), such earnings statement shall be made so generally available no later
than the due date by which the Company is required, pursuant to the Exchange Act
(subject to any applicable extensions under Rule 12b-25 thereunder), to file the
last of such reports which together constitute such earnings statement.

 

(n)           Cooperate with each Notice Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold pursuant to a Shelf Registration Statement, which certificates shall not
bear any restrictive legends, and cause such Registrable Securities to be in
such denominations as are permitted by the Indenture and registered in such
names as such Notice Holder may request in writing at least three (3) Business
Days prior to any sale of such Registrable Securities.

 

(o)           Provide a CUSIP number for all Registrable Securities covered by a
Shelf Registration Statement not later than the effective date of the Initial
Shelf Registration Statement and provide the Trustee and the transfer agent for
the Common Stock with certificates for the Registrable Securities that are in a
form eligible for deposit with The Depository Trust Company.

 

(p)           Cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”).

 

(q)           To the extent reasonable and customary, cooperate with the
requests, if any, of Holders of a majority of the Registrable Securities being
sold in order to expedite or facilitate the disposition of such Registrable
Securities.

 

19

--------------------------------------------------------------------------------


 

(r)            Cause the Covered Security to be listed on the New York Stock
Exchange.

 

4.             Holder’s Obligations.  Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a Notice and Questionnaire as required
pursuant to Section 2(d) hereof (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. Each Notice Holder agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably request.
Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the Holder Information of such
Holder furnished in writing by or on behalf of such Holder to the Company does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements in such Holder Information, in
the light of the circumstances under which they were made, not misleading. 
Furthermore, if the Company is required to file a Subsequent Registration
Statement upon expiration of effectiveness of the Registration Statement naming
a Notice Holder, it shall be under no obligation to include such Notice Holder
if such Notice Holder does not deliver an updated Notice and Questionnaire upon
request by the Company therefore pursuant to Section 3(c) hereof.

 

5.             Registration Expenses.  The Company shall bear all fees and
expenses incurred in connection with the performance by the Company of its
obligations under Section 2 and Section 3 of this Agreement whether or not any
of the Shelf Registration Statements are filed or declared effective under the
Securities Act. Such fees and expenses (“Registration Expenses”) shall include,
without limitation, (i) all registration and filing fees and expenses
(including, without limitation, fees and expenses (x) with respect to filings
required to be made with FINRA and (y) of compliance with federal securities
laws and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of counsel for the Holders in connection with
Blue Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate, subject to
Section 3(j) hereof)), (ii) all printing expenses (including, without
limitation, expenses of printing Prospectuses), (iii) all duplication and
mailing expenses relating to copies of any Shelf Registration Statement or
Prospectus delivered to any Holders hereunder, (iv) all fees and disbursements
of counsel for the Company, (v) all fees and disbursements of the Trustee and
its counsel and of the registrar and transfer agent for the Common Stock and
(vi) Securities Act liability insurance obtained by the Company in its sole
discretion. In addition, the Company shall pay the internal expenses of the
Company (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the fees and expenses incurred in connection with the
listing by the Company of the Registrable Securities on any securities exchange
or quotation system on which similar securities of the Company are then listed
and the fees and expenses of any person, including, without limitation, special
experts, retained by the Company.  If the Company shall, pursuant to
Rule 456(b), defer payment of any registration fees due under the Securities Act
with respect to any Registration Statement, the Company agrees that it shall pay
the fees applicable to such Registration Statement within the

 

20

--------------------------------------------------------------------------------


 

time required by Rule 456(b)(1)(i) (without reliance on the proviso to
Rule 456(b)(1)(i)) and in compliance with Rule 456(b) and Rule 457(r).  In
addition and notwithstanding the foregoing, the Company shall pay the reasonable
fees and disbursements of only one counsel for the Holders in connection with
the Shelf Registration Statement.

 

6.             Indemnification, Contribution.

 

(a)           The Company and the Issuer agree to indemnify, defend and hold
harmless the Initial Purchaser, each Holder, each person (a “Controlling
Person”), if any, who controls the Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and the respective officers, directors, partners, employees, representatives and
agents of the Initial Purchaser, the Holders or any Controlling Person (each, a
“Holder Indemnified Party”), from and against any loss, damage, expense,
liability, claim or any actions in respect thereof (including the reasonable
cost of investigation) which such Holder Indemnified Party may incur or become
subject to under the Securities Act, the Exchange Act or otherwise, insofar as
such loss, damage, expense, liability, claim or action arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Shelf Registration Statement or Prospectus, including any
document incorporated by reference therein, or in any amendment or supplement
thereto or in any preliminary prospectus, or arises out of or is based upon any
omission or alleged omission to state a material fact required to be stated in
any Shelf Registration Statement or in any amendment or supplement thereto or
necessary to make the statements therein not misleading, or arises out of or is
based upon any omission or alleged omission to state a material fact necessary
in order to make the statements made in any Prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, in the light of the
circumstances under which such statements were made, not misleading, and the
Company and the Issuer shall reimburse, as incurred, the Holder Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, damage, expense,
liability, claim or action in respect thereof; provided, however, that the
Company and the Issuer shall not be required to provide any indemnification
pursuant to this Section 6(a) in any such case insofar as any such loss, damage,
expense, liability, claim or action arises out of or is based upon (i) any
untrue statement or omission or alleged untrue statement or omission of a
material fact contained in, or omitted from, and in conformity with information
furnished in writing by or on behalf of an Initial Purchaser or a Holder to the
Company expressly for use in, any Shelf Registration Statement or any Prospectus
or (ii) a disposition, pursuant to a Shelf Registration Statement, of
Registrable Securities by a Holder Indemnified Party during a Suspension Period,
provided such Holder Indemnified Party received, prior to such disposition, a
Suspension Notice with respect to such Suspension Period; provided further,
however, that this indemnity agreement will be in addition to any liability
which the Company and the Issuer may otherwise have to such Holder Indemnified
Party.

 

(b)           Each Holder, severally and not jointly, agrees to indemnify,
defend and hold harmless the Company, the Issuer, each of their respective
directors, officers, employees, representatives, agents and any person who
controls the Company or the Issuer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Company Indemnified
Party”) from and against any loss, damage, expense, liability, claim or any
actions in respect thereof (including the reasonable cost of investigation)
which such

 

21

--------------------------------------------------------------------------------


 

Company Indemnified Party may incur or become subject to under the Securities
Act, the Exchange Act or otherwise, insofar as such loss, damage, expense,
liability, claim or action arises out of or is based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information (the “Holder Information”) furnished in writing by
or on behalf of such Holder to the Company expressly for use in, any Shelf
Registration Statement or Prospectus, or arises out of or is based upon any
omission or alleged omission to state a material fact in connection with such
Holder Information, which material fact was not contained in such Holder
Information, and which material fact was either required to be stated in any
Shelf Registration Statement or Prospectus or necessary to make such Holder
Information not misleading, (B) a sale, by such Holder pursuant to a Shelf
Registration Statement in or with respect to which such Holder is named as a
selling securityholder, of Registrable Securities during a Suspension Period,
provided that the Company shall have theretofore provided such Holder a
Suspension Notice in accordance with Section 3(k), or (C) a public sale of
Registrable Securities by such Holder without delivery, if required by the
Securities Act, of the most recent applicable Prospectus provided to such Holder
by the Company pursuant to Section 3(i) or Section 2(d)(i)(C), provided the
Company shall have theretofore provided such Holder with copies of such
Prospectus in a timely manner so as to permit such delivery; and, subject to the
limitation set forth in the immediately preceding clause, each Holder shall
reimburse, as incurred, the Company and the Issuer for any legal or other
expenses reasonably incurred by the Company and the Issuer or any such
controlling person in connection with investigating or defending any loss,
damage, expense, liability, claim or action in respect thereof.  This indemnity
agreement will be in addition to any liability which such Holder may otherwise
have to the Company and the Issuer or any of its controlling persons.  In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds received
by such Holder upon the sale, pursuant to the Shelf Registration Statement, of
the Registrable Securities giving rise to such indemnification obligation.

 

(c)           If any action, suit or proceeding (each, a “Proceeding”) is
brought against any person in respect of which indemnity may be sought pursuant
to either Section 6(a) or Section 6(b), such person (the “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing of the institution of such Proceeding and the
Indemnifying Party shall assume the defense of such Proceeding; provided,
however, that the omission to so notify such Indemnifying Party shall not
relieve such Indemnifying Party from any liability which it may have to such
Indemnified Party or otherwise unless and to the extent such failure to give
notice results in the loss or compromise of any material rights or defenses of
the Indemnifying Party.  The Indemnifying Party shall be entitled to appoint
counsel (including local counsel) of the Indemnifying Party’s choice at the
Indemnifying Party’s expense to represent the Indemnified Party in any action
for which indemnification is sought (in which case the Indemnifying Party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the Indemnifying Party, retained by
the Indemnified Party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the Indemnified Party.
Notwithstanding the Indemnifying Party’s election to appoint counsel (including
local counsel) to represent the Indemnified Party in an action, the Indemnified
Party shall have the right to employ separate counsel (including local counsel),
and the Indemnifying Party shall bear the reasonable fees, costs and expenses of
such separate counsel (it being

 

22

--------------------------------------------------------------------------------


 

understood, however, that such Indemnifying Party shall not be liable for the
expenses of more than one separate counsel in any one Proceeding or series of
related Proceedings together with reasonably necessary local counsel
representing the Indemnified Parties who are parties to such action) if (i) the
use of counsel chosen by the Indemnifying Party to represent the Indemnified
Party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be legal defenses available to it
and/or other Indemnified Parties that are different from or additional to those
available to the Indemnifying Party; (iii) the Indemnifying Party shall not have
employed counsel satisfactory to the Indemnified Party to represent the
Indemnified Party within sixty (60) days after notice of the institution of such
action; or (iv) the Indemnifying Party shall authorize the Indemnified Party to
employ separate counsel at the expense of the Indemnifying Party. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened action in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party unless such settlement
(i) includes an unconditional release of such Indemnified Party from all
liability on any claims that are the subject matter of such action, (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an Indemnified Party, and (iii) does not
include any undertaking or obligation to act or to refrain from acting by the
Indemnified Party.

 

(d)           If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under Section 6(a) or Section 6(b), or
insufficient to hold such Indemnified Party harmless, in respect of any losses,
damages, expenses, liabilities, claims or actions referred to therein, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, damages, expenses, liabilities, claims or actions (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Issuer, on the one hand, and by the Holders or the Initial
Purchaser, on the other hand, from the offering of the Registrable Securities or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Issuer, on the one hand, and of the Holders or the Initial
Purchaser, on the other hand, in connection with the statements or omissions
which resulted in such losses, damages, expenses, liabilities, claims or
actions, as well as any other relevant equitable considerations.  The relative
fault of the Company and the Issuer, on the one hand, and of the Holders or the
Initial Purchaser, on the other hand, shall be determined by reference to, among
other things, whether the untrue statement or alleged untrue statement of a
material fact or omission or alleged omission relates to information supplied by
the Company and the Issuer or by the Holders or the Initial Purchaser and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The amount paid or payable by a
party as a result of the losses, damages, expenses, liabilities, claims and
actions referred to above shall be deemed to include any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any Proceeding.

 

(e)           The Company, the Issuer, the Holders and the Initial Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 6 were determined by

 

23

--------------------------------------------------------------------------------


 

pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in Section 6(d) above. 
Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities giving rise to such contribution obligation and sold
by such Holder were offered to the public exceeds the amount of any damages
which it has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective amount of Registrable Securities they have sold pursuant to a
Shelf Registration Statement, and not joint.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(f)            The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder or the Initial Purchaser or any person controlling any
Holder or Initial Purchaser, or the Company or the Issuer, or the Company’s or
the Issuer’s officers or directors or any person controlling the Company or the
Issuer and (iii) the sale of any Registrable Security by any Holder.

 

7.             Information Requirements.

 

(a)           The Company covenants that, if at any time before the end of the
Effectiveness Period it is not subject to the reporting requirements of the
Exchange Act, it will cooperate with any Holder of Registrable Securities and
take such further action as any Holder of Registrable Securities may reasonably
request in writing (including, without limitation, making such representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemptions
provided by Rule 144, Rule 144A and Regulation S under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether the Company has complied with the reporting
requirements of the Exchange Act, unless such a statement has been included in
the Company’s most recent report filed with the SEC pursuant to Section 13 or
Section 15(d) of Exchange Act. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Company to register any of its
securities (other than the Common Stock) under any section of the Exchange Act.

 

(b)           The Company shall file the reports required to be filed by it
under the Exchange Act and shall comply with all other requirements set forth in
the instructions to Form S-3 in order to allow the Company to be eligible to
file registration statements on Form S-3.  The Company shall use its
commercially reasonable efforts to remain eligible, pursuant to Rule 430B(b), to
omit, from the prospectus that is filed as part of a Registration Statement, the
identities of selling securityholders and amounts of securities to be registered
on their behalf.

 

24

--------------------------------------------------------------------------------


 

8.             Miscellaneous.

 

(a)           Remedies.  The Company, the Issuer and the Guarantor acknowledge
and agree that any failure by the Company, the Issuer or the Guarantor to comply
with their obligations under this Agreement may result in material irreparable
injury to the Initial Purchaser and the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchaser or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s, the Issuer’s and the Guarantor’s obligations under this Agreement. 
The Company, the Issuer and the Guarantor further agree to waive the defense in
any action for specific performance that a remedy at law would be adequate. 
Notwithstanding the foregoing two sentences, this Section 8(a) shall not apply
to the subject matter referred to in and contemplated by Section 2(e).

 

(b)           No Conflicting Agreements.  The Company, the Issuer and the
Guarantor are not, as of the date hereof, a party to, nor shall they, on or
after the date of this Agreement, enter into, any agreement with respect to the
Company’s securities that conflicts with the rights granted to the Holders in
this Agreement.  The Company, the Issuer and the Guarantor represent and warrant
that the rights granted to the Holders hereunder do not in any way conflict with
the rights granted to the holders of the Company’s, the Issuer’s and the
Guarantor’s securities under any other agreements.  The Company, the Issuer and
the Guarantor will not take any action with respect to the Registrable
Securities which would adversely affect the ability of any of the Holders to
include such Registrable Securities in a registration undertaken pursuant to
this Agreement.  The Company represents and covenants that it has not granted,
and shall not grant, to any of its securityholders (other than the Holders in
such capacity) the right to include any of the Company’s securities in any Shelf
Registration Statement filed pursuant to this Agreement; provided that nothing
shall prevent the use of a Shelf Registration Statement by the Company to
register such other transactions as may be permitted under the Securities Act.

 

(c)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of Holders
of a majority of outstanding Registrable Securities; provided, however, that, no
consent is necessary from any of the Holders in the event that this Agreement is
amended, modified or supplemented for the purpose of curing any ambiguity,
defect or inconsistency that does not adversely affect the rights of any
Holders.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders of Registrable Securities may be
given by Holders of at least a majority of the Registrable Securities being sold
by such Holders pursuant to such Shelf Registration Statement; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.  Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(c), whether or not any
notice, writing or marking indicating such amendment,

 

25

--------------------------------------------------------------------------------


 

modification, supplement, waiver or consent appears on the Registrable
Securities or is delivered to such Holder.

 

(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by telecopier, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (A) when made, if made by hand delivery,
(B) upon confirmation, if made by telecopier, (C) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (D) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(i)            if to a Holder, at the most current address given by such Holder
to the Company in a Notice and Questionnaire or any amendment thereto or, at the
Company’s option, pursuant to the Legal Notice System on DTC, or successor
system thereto;

 

(ii)           if to the Company, the Issuer or the Guarantor, to:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, NY 10170

Telecopy No.: (646) 293-1356

Attention: Marc Holliday and Andrew Levine

 

(iii)          if to the Initial Purchaser, to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Telecopy No.:  (212) 816-7912

Attention: General Counsel

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(d) in writing in accordance herewith.

 

(e)           Majority of Registrable Securities.  For purposes of determining
what constitutes Holders of a majority of Registrable Securities, as referred to
in this Agreement, a majority shall constitute a majority in aggregate principal
amount of Registrable Securities; provided that, for such purposes, a Holder of
shares of Common Stock that constitute Registrable Securities and issued upon
exchange of the Notes shall be deemed to hold an aggregate principal amount of
the Notes (in addition to the principal amount of the Notes then held by such
Holder, if any) so exchanged.

 

(f)            Approval of Holders.  Whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its “affiliates” (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchaser
or subsequent Holders of Registrable Securities, if the Initial Purchaser or
such subsequent Holders is deemed to be such affiliates solely by reason of
their

 

26

--------------------------------------------------------------------------------


 

holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

(g)           Third Party Beneficiaries.  The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, the Issuer
and the Guarantor, on the one hand, and the Initial Purchaser, on the other
hand, and shall have the right to enforce such agreements directly to the extent
they may deem such enforcement necessary or advisable to protect their rights or
the rights of Holders hereunder. The Trustee shall be entitled to the rights
granted to it pursuant to this Agreement.

 

(h)           Successors and Assigns.  Any person who purchases any Notes or
Covered Security from the Initial Purchaser or from any Holder shall be deemed,
for purposes of this Agreement, to be an assignee of the Initial Purchaser or
such Holder, as the case may be.  This Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of each of the parties
hereto and shall inure to the benefit of and be binding upon each Holder of any
Notes or Covered Security.

 

(i)            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.

 

(j)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(k)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(l)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction, it being intended that all of the rights and privileges of the
parties shall be enforceable to the fullest extent permitted by law.

 

(m)          Entire Agreement.  This Agreement is intended by the parties hereto
as a final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. Except as
provided in the Purchase Agreement, there are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
the Registrable Securities.  This Agreement supersedes all prior agreements and
undertakings among the parties with respect to

 

27

--------------------------------------------------------------------------------


 

such registration rights.  No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.

 

(n)           Termination.  This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, Section 5 or Section 6 hereof
and the obligations to make payments of and provide for Additional Interest
under Section 2(e) hereof to the extent such Additional Interest accrues prior
to the end of the Effectiveness Period and to the extent any overdue Additional
Interest accrues in accordance with the last paragraph of such Section 2(e),
each of which shall remain in effect in accordance with its terms.

 

(o)           Submission to Jurisdiction.  Except as set forth below, no claim,
counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement (“Claim”) may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company, the Issuer and the Guarantor
hereby consents to the jurisdiction of such courts and personal service with
respect thereto.  The Company, the Issuer and the Guarantor hereby consents to
personal jurisdiction, service and venue in any court in which any Claim arising
out of or in any way relating to this Agreement is brought by any third party
against the Initial Purchaser.  THE COMPANY, THE ISSUER AND THE GUARANTOR HEREBY
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  The Company, the Issuer and the Guarantor agree that a final
judgment in any such Proceeding brought in any such court shall be conclusive
and binding upon the Company, the Issuer or the Guarantor and may be enforced in
any other courts in the jurisdiction of which the Company, the Issuer or the
Guarantor is or may be subject, by suit upon such judgment.

 

The Remainder of This Page Intentionally Left Blank; Signature Page Follows

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

Very truly yours,

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President, Chief Legal Officer, General Counsel and
Secretary

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

SL Green Realty Corp.

 

 

Its: General Partner

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

Name: Andrew S. Levine

 

 

 

Title: Executive Vice President, Chief Legal Officer, General Counsel and
Secretary

 

 

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

Wyoming Acquisition GP LLC

 

 

Its: General Partner

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

Name: Andrew S. Levine

 

 

 

Title: Director

 

Accepted and agreed to as of the

date first above written, on behalf

of itself:

 

CITIGROUP GLOBAL MARKETS INC.

 

 

By:

/s/ John Wieker

 

 

Name: John Wieker

 

 

Title: Vice President

 

 

29

--------------------------------------------------------------------------------